DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-17 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/23/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  The end of the claim is missing the period.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  The end of the claim is missing the period.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  The end of the claim is missing the period.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “the tube;” should be “the tube.” [Line 4].  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  The end of the claim is missing the period.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The end of the claim is missing the period.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “The image control” should be “the image control” [Line 2].  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “initial orientation.” should be “initial orientation;” [Page 21, Lines 8-9] and “cannula tube” should be “cannula tube;” [Page 21, Line 10].  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,172,525 in view of Chatenever et al. (Hereafter, “Chatenever”) [US 2005/0027167 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 1 below.
Table 1: Instant Application No. 16/706,530 vs. U.S. Patent No. 10,172,525
Instant Application No. 16/706,530 Claims (Difference Emphasis Added)
U.S. Patent No. 10,172,525 Claims (Difference Emphasis Added)
14. A method of imaging a surgical field, said method comprising the steps of: providing a cannula system for accessing a surgical field, said cannula comprising: a cannula comprising a cannula tube with a proximal end and a distal end and a lumen extending from the proximal end to the distal end; and a camera assembly secured to the proximal end of the cannula, with a portion of the camera assembly overhanging the lumen and extending into the lumen or a cylindrical space defined by the lumen of the cannula tube and extending therefrom; a display screen; sensing means for generating signals corresponding to a radial position of the camera assembly, relative to an axis of the cannula tube; and means for presenting images obtained from the camera assembly on the display in an initial preferred orientation, and for rotating the image, in response to rotation of the camera assembly radially relative to the cannula tube, to continue to present an image of the surgical space in the initial preferred orientation.
1. A method for imaging a surgical field in a patient's brain comprising the steps: 
providing a cannula system for accessing a surgical field, said cannula system comprising: a cannula comprising a cannula tube with a proximal end and a distal end and a lumen extending from the proximal end to the distal end; and a camera secured to the proximal end of the cannula, wherein said camera is translatable from a first position in which the camera extends into the lumen or a cylindrical space defined by the lumen of the cannula tube and extending therefrom, to a second position in which the camera resides outside of the lumen or the cylindrical space defined by the lumen of the cannula tube; moving the camera to the second position; inserting an obturator with a proximal end and a distal end through the cannula lumen; inserting the distal end of the cannula and the distal end of the obturator into the patient's brain; removing the obturator; moving the camera to the first position; operating the camera to obtain an image of the surgical field.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application and thus, it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
	The U.S. Patent fails to explicitly disclose a camera assembly, with a portion of the camera assembly overhanging the lumen; a display screen; sensing means for generating signals corresponding to a radial position of the camera assembly, relative to an axis of the cannula tube; and means for presenting images obtained from the camera assembly on the display in an initial preferred orientation, and for rotating the image, in response to rotation of the camera assembly radially relative to the cannula tube, to continue to present an image of the surgical space in the initial preferred orientation.
	Chatenever discloses a camera assembly, with a portion of the camera assembly overhanging the lumen ([0054 and Fig. 3] An image sensor 30 is rotatably mounted to the endoscope frame (not shown). Image sensor 30 center point 104 may be located on optical axis 106 of the image forwarding system of the endoscope or optical axis 106 may be redirected by prisms through center point 104.); a display screen ([0059 and Fig. 3] video display 52); sensing means for generating signals corresponding to a radial position of the camera assembly, relative to an axis of the cannula tube ([0055] A first inertial sensor 40 for sensing rotation of the camera around the y-axis, i.e. rotation in the x-z plane, is rotatably mounted to the frame. In a similar manner a second inertial sensor 42 for sensing rotation of the camera around the z-axis 32, i.e. rotation in the x,y plane, may be rotatably mounted to the frame. Both sensors 40 and 42 are in a fixed spatial relationship and rotate with image sensor 30. Most conveniently, the sensor(s) is directly bonded to image sensor 30. A rotational driver 118 can serve to rotate inertial sensors 40, 42 and image sensor 30.); and means for presenting images obtained from the camera assembly on the display in an initial preferred orientation, and for rotating the image, in response to rotation of the camera assembly radially relative to the cannula tube, to continue to present an image of the surgical space in the initial preferred orientation ([0061] In yet another embodiment of this aspect of present invention, the surgeon may apply a rotational offset to the display image. In this case the surgeon has a preferred viewing angle of the surgical site. The rotational offset is an external value stored by the microprocessor that compensates for angular rotation of the image sensor back to the surgeon's preferred viewing angle. In still another embodiment, both accelerometers and gyros may be employed. [0062] FIG. 20 illustrates yet a further embodiment of the present invention in which an image analysis unit 2000 is used to compute a rotation signal 2002 for being applied to the image rotator for rotating the image. Image analysis unit compares the signals representative of a first image 2004 with the signals representative of a second image 2006 to determine whether any image rotation has occurred, and then uses this information to generate a compensating rotation signal 2002. In order to accomplish this, one or more reference points 2008, 2010 are located in first image 2004. Such reference points may comprise, for example, bright spots, dark spots, spots having a particular color, shapes, etc. The reference points 2008', 2010' are then located in second image 2006, and image analysis unit 2000 determines whether any rotation has taken place (indicated by arrows 2012). If such rotation has taken place, image analysis unit 2000 computes an appropriate rotation signal 2002 to compensate therefore. [0063] FIG. 21 illustrates yet a further embodiment of the present invention in which a machine vision system is used to compute a rotation signal 2100 for being applied to the image rotator for rotating the image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the teachings of Chatenever to have incorporate the different computations of the rotation signals by the machine vision system and the image analysis unit in order to improve the re-orientation of the images obtained by the endoscope.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,398,318 in view of Chatenever et al. (Hereafter, “Chatenever”) [US 2005/0027167 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 2 below.
Table 2: Instant Application No. 16/706,530 vs. U.S. Patent No. 10,398,318
Instant Application No. 16/706,530 Claims (Difference Emphasis Added)
U.S. Patent No. 10,398,318 Claims (Difference Emphasis Added)
1. A cannula system for accessing a surgical field, said cannula comprising: a cannula comprising a cannula tube with a proximal end and a distal end and a lumen extending from the proximal end to the distal end; and a camera assembly secured to the proximal end of the cannula, with a portion of the camera assembly overhanging the lumen and extending into the lumen or a cylindrical space defined by the lumen of the cannula tube and extending therefrom; a display screen; sensing means for generating signals corresponding to a radial position of the camera assembly, relative to an axis of the cannula tube; wherein an image control system operable to receive image data from the camera assembly and generate corresponding images for display on the display screen; and means for presenting images obtained from the camera assembly on the display in an initial preferred orientation, and for rotating the image, in response to rotation of the camera assembly radially relative to the cannula tube, to continue to present an image of the surgical space in the initial preferred orientation.
1. A cannula system for accessing a surgical field, said cannula comprising: a cannula comprising a cannula tube with a proximal end and a distal end and a lumen extending from the proximal end to the distal end; and a camera assembly secured to the proximal end of the cannula, with a portion of the camera assembly overhanging and partially obstructing the lumen; wherein the camera comprises an imaging sensor and a prism, and the prism is the portion of the camera overhanging and partially obstructing the lumen; and wherein the prism is positioned proximally of the proximal end of the cannula tube.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application and thus, it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
	The U.S. Patent fails to explicitly disclose a portion of the camera assembly overhanging the lumen and extending into the lumen or a cylindrical space defined by the lumen of the cannula tube and extending therefrom; a display screen; sensing means for generating signals corresponding to a radial position of the camera assembly, relative to an axis of the cannula tube; wherein an image control system operable to receive image data from the camera assembly and generate corresponding images for display on the display screen; and means for presenting images obtained from the camera assembly on the display in an initial preferred orientation, and for rotating the image, in response to rotation of the camera assembly radially relative to the cannula tube, to continue to present an image of the surgical space in the initial preferred orientation.
Chatenever discloses a portion of the camera assembly overhanging the lumen and extending into the lumen or a cylindrical space defined by the lumen of the cannula tube and extending therefrom ([0054 and Fig. 3] An image sensor 30 is rotatably mounted to the endoscope frame (not shown). Image sensor 30 center point 104 may be located on optical axis 106 of the image forwarding system of the endoscope or optical axis 106 may be redirected by prisms through center point 104.); a display screen ([0059 and Fig. 3] video display 52); sensing means for generating signals corresponding to a radial position of the camera assembly, relative to an axis of the cannula tube ([0055] A first inertial sensor 40 for sensing rotation of the camera around the y-axis, i.e. rotation in the x-z plane, is rotatably mounted to the frame. In a similar manner a second inertial sensor 42 for sensing rotation of the camera around the z-axis 32, i.e. rotation in the x,y plane, may be rotatably mounted to the frame. Both sensors 40 and 42 are in a fixed spatial relationship and rotate with image sensor 30. Most conveniently, the sensor(s) is directly bonded to image sensor 30. A rotational driver 118 can serve to rotate inertial sensors 40, 42 and image sensor 30.); wherein an image control system operable to receive image data from the camera assembly and generate corresponding images for display on the display screen ([0059] Microprocessor 124 operates on the signal provided from image sensor 30 and thus in effect can be considered to apply a signal to a video driver 136 that in turn provides a signal to drive a video display 52.); and means for presenting images obtained from the camera assembly on the display in an initial preferred orientation, and for rotating the image, in response to rotation of the camera assembly radially relative to the cannula tube, to continue to present an image of the surgical space in the initial preferred orientation ([0061] In yet another embodiment of this aspect of present invention, the surgeon may apply a rotational offset to the display image. In this case the surgeon has a preferred viewing angle of the surgical site. The rotational offset is an external value stored by the microprocessor that compensates for angular rotation of the image sensor back to the surgeon's preferred viewing angle. In still another embodiment, both accelerometers and gyros may be employed. [0062] FIG. 20 illustrates yet a further embodiment of the present invention in which an image analysis unit 2000 is used to compute a rotation signal 2002 for being applied to the image rotator for rotating the image. Image analysis unit compares the signals representative of a first image 2004 with the signals representative of a second image 2006 to determine whether any image rotation has occurred, and then uses this information to generate a compensating rotation signal 2002. In order to accomplish this, one or more reference points 2008, 2010 are located in first image 2004. Such reference points may comprise, for example, bright spots, dark spots, spots having a particular color, shapes, etc. The reference points 2008', 2010' are then located in second image 2006, and image analysis unit 2000 determines whether any rotation has taken place (indicated by arrows 2012). If such rotation has taken place, image analysis unit 2000 computes an appropriate rotation signal 2002 to compensate therefore. [0063] FIG. 21 illustrates yet a further embodiment of the present invention in which a machine vision system is used to compute a rotation signal 2100 for being applied to the image rotator for rotating the image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the teachings of Chatenever to have incorporate the different computations of the rotation signals by the machine vision system and the image analysis unit in order to improve the re-orientation of the images obtained by the endoscope.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 32, and 34 of U.S. Patent No. 10,105,042 in view of Chatenever et al. (Hereafter, “Chatenever”) [US 2005/0027167 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 3 below.
Table 3: Instant Application No. 16/706,530 vs. U.S. Patent No. 10,105,042
Instant Application No. 16/706,530 Claims (Difference Emphasis Added)
U.S. Patent No. 10,105,042 Claims (Difference Emphasis Added)
1. A cannula system for accessing a surgical field, said cannula comprising: a cannula comprising a cannula tube with a proximal end and a distal end and a lumen extending from the proximal end to the distal end; and a camera assembly secured to the proximal end of the cannula, with a portion of the camera assembly overhanging the lumen and extending into the lumen or a cylindrical space defined by the lumen of the cannula tube and extending therefrom; a display screen; sensing means for generating signals corresponding to a radial position of the camera assembly, relative to an axis of the cannula tube; wherein an image control system operable to receive image data from the camera assembly and generate corresponding images for display on the display screen; and means for presenting images obtained from the camera assembly on the display in an initial preferred orientation, and for rotating the image, in response to rotation of the camera assembly radially relative to the cannula tube, to continue to present an image of the surgical space in the initial preferred orientation.
1. A cannula system for accessing a surgical field, said cannula system comprising: a cannula comprising a cannula tube with a proximal end and a distal end and a lumen extending from the proximal end to the distal end; and a camera assembly secured to the proximal end of the cannula, with a portion of the camera assembly overhanging the lumen and extending into the lumen or a cylindrical space defined by the lumen of the cannula tube and extending therefrom; wherein the camera assembly comprises an imaging sensor and a lens and a prism, and the prism is the portion of the camera overhanging the lumen.
1. A cannula system for accessing a surgical field, said cannula comprising: a cannula comprising a cannula tube with a proximal end and a distal end and a lumen extending from the proximal end to the distal end; and a camera assembly secured to the proximal end of the cannula, with a portion of the camera assembly overhanging the lumen and extending into the lumen or a cylindrical space defined by the lumen of the cannula tube and extending therefrom; a display screen; sensing means for generating signals corresponding to a radial position of the camera assembly, relative to an axis of the cannula tube; wherein an image control system operable to receive image data from the camera assembly and generate corresponding images for display on the display screen; and means for presenting images obtained from the camera assembly on the display in an initial preferred orientation, and for rotating the image, in response to rotation of the camera assembly radially relative to the cannula tube, to continue to present an image of the surgical space in the initial preferred orientation.
32. A cannula system for accessing a surgical field, said cannula system comprising: a cannula comprising a cannula tube with a proximal end and a distal end and a lumen extending from the proximal end to the distal end; and a camera assembly secured to the proximal end of the cannula, with a portion of the camera assembly overhanging the lumen and extending into the lumen or a cylindrical space defined by the lumen of the cannula tube and extending therefrom; and a mounting structure disposed on the proximal end of the cannula tube; wherein the camera assembly is disposed on the mounting structure, and the camera assembly is translatable within the mounting structure from a first position in which the camera assembly extends into the lumen or a cylindrical space defined by the lumen of the cannula tube and extending therefrom, to a second position in which the camera assembly resides outside of lumen or the cylindrical space defined by the lumen of the cannula tube.
1. A cannula system for accessing a surgical field, said cannula comprising: a cannula comprising a cannula tube with a proximal end and a distal end and a lumen extending from the proximal end to the distal end; and a camera assembly secured to the proximal end of the cannula, with a portion of the camera assembly overhanging the lumen and extending into the lumen or a cylindrical space defined by the lumen of the cannula tube and extending therefrom; a display screen; sensing means for generating signals corresponding to a radial position of the camera assembly, relative to an axis of the cannula tube; wherein an image control system operable to receive image data from the camera assembly and generate corresponding images for display on the display screen; and means for presenting images obtained from the camera assembly on the display in an initial preferred orientation, and for rotating the image, in response to rotation of the camera assembly radially relative to the cannula tube, to continue to present an image of the surgical space in the initial preferred orientation.
34. A cannula system for accessing a surgical field, said cannula system comprising: a cannula comprising a cannula tube with a proximal end and a distal end and a lumen extending from the proximal end to the distal end; and a camera assembly secured to the proximal end of the cannula, with a portion of the camera assembly overhanging the lumen and extending into the lumen or a cylindrical space defined by the lumen of the cannula tube and extending therefrom; wherein the camera assembly comprises an imaging sensor and a prism, and the prism is the portion of the camera assembly overhanging and partially obstructing the lumen; and the imaging sensor has an imaging plane, and the prism is aligned with the imaging plane to direct light directed parallel to the imaging plane toward the imaging plane.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application and thus, it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
	The U.S. Patent fails to explicitly disclose a display screen; sensing means for generating signals corresponding to a radial position of the camera assembly, relative to an axis of the cannula tube; wherein an image control system operable to receive image data from the camera assembly and generate corresponding images for display on the display screen; and means for presenting images obtained from the camera assembly on the display in an initial preferred orientation, and for rotating the image, in response to rotation of the camera assembly radially relative to the cannula tube, to continue to present an image of the surgical space in the initial preferred orientation.
Chatenever discloses a display screen ([0059 and Fig. 3] video display 52); sensing means for generating signals corresponding to a radial position of the camera assembly, relative to an axis of the cannula tube ([0055] A first inertial sensor 40 for sensing rotation of the camera around the y-axis, i.e. rotation in the x-z plane, is rotatably mounted to the frame. In a similar manner a second inertial sensor 42 for sensing rotation of the camera around the z-axis 32, i.e. rotation in the x,y plane, may be rotatably mounted to the frame. Both sensors 40 and 42 are in a fixed spatial relationship and rotate with image sensor 30. Most conveniently, the sensor(s) is directly bonded to image sensor 30. A rotational driver 118 can serve to rotate inertial sensors 40, 42 and image sensor 30.); wherein an image control system operable to receive image data from the camera assembly and generate corresponding images for display on the display screen ([0059] Microprocessor 124 operates on the signal provided from image sensor 30 and thus in effect can be considered to apply a signal to a video driver 136 that in turn provides a signal to drive a video display 52.); and means for presenting images obtained from the camera assembly on the display in an initial preferred orientation, and for rotating the image, in response to rotation of the camera assembly radially relative to the cannula tube, to continue to present an image of the surgical space in the initial preferred orientation ([0061] In yet another embodiment of this aspect of present invention, the surgeon may apply a rotational offset to the display image. In this case the surgeon has a preferred viewing angle of the surgical site. The rotational offset is an external value stored by the microprocessor that compensates for angular rotation of the image sensor back to the surgeon's preferred viewing angle. In still another embodiment, both accelerometers and gyros may be employed. [0062] FIG. 20 illustrates yet a further embodiment of the present invention in which an image analysis unit 2000 is used to compute a rotation signal 2002 for being applied to the image rotator for rotating the image. Image analysis unit compares the signals representative of a first image 2004 with the signals representative of a second image 2006 to determine whether any image rotation has occurred, and then uses this information to generate a compensating rotation signal 2002. In order to accomplish this, one or more reference points 2008, 2010 are located in first image 2004. Such reference points may comprise, for example, bright spots, dark spots, spots having a particular color, shapes, etc. The reference points 2008', 2010' are then located in second image 2006, and image analysis unit 2000 determines whether any rotation has taken place (indicated by arrows 2012). If such rotation has taken place, image analysis unit 2000 computes an appropriate rotation signal 2002 to compensate therefore. [0063] FIG. 21 illustrates yet a further embodiment of the present invention in which a machine vision system is used to compute a rotation signal 2100 for being applied to the image rotator for rotating the image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the teachings of Chatenever to have incorporate the different computations of the rotation signals by the machine vision system and the image analysis unit in order to improve the re-orientation of the images obtained by the endoscope.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,413,169 in view of Chatenever et al. (Hereafter, “Chatenever”) [US 2005/0027167 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 4 below.
Table 4: Instant Application No. 16/706,530 vs. U.S. Patent No. 10,105,042
Instant Application No. 16/706,530 Claims (Difference Emphasis Added)
U.S. Patent No. 10,413,169 Claims (Difference Emphasis Added)
1. A cannula system for accessing a surgical field, said cannula comprising: a cannula comprising a cannula tube with a proximal end and a distal end and a lumen extending from the proximal end to the distal end; and a camera assembly secured to the proximal end of the cannula, with a portion of the camera assembly overhanging the lumen and extending into the lumen or a cylindrical space defined by the lumen of the cannula tube and extending therefrom; a display screen; sensing means for generating signals corresponding to a radial position of the camera assembly, relative to an axis of the cannula tube; wherein an image control system operable to receive image data from the camera assembly and generate corresponding images for display on the display screen; and means for presenting images obtained from the camera assembly on the display in an initial preferred orientation, and for rotating the image, in response to rotation of the camera assembly radially relative to the cannula tube, to continue to present an image of the surgical space in the initial preferred orientation.
1. A cannula system for accessing a surgical field, said cannula system comprising: a cannula comprising a cannula tube with a proximal end and a distal end and a lumen extending from the proximal end to the distal end; and a camera assembly secured to the proximal end of the cannula, with a portion of the camera assembly overhanging the lumen and extending into a cylindrical space defined by the lumen of the cannula tube; wherein the camera assembly has a distal-most optical surface, and said distal-most optical surface is disposed proximate the proximal end of the cannula tube; wherein the camera assembly has a viewing axis, and the distal-most optical surface of the camera system is disposed over the proximal end of the cannula tube and angled to aim the viewing axis to intersect with a central longitudinal axis of the cannula tube at the distal end of the cannula tube.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application and thus, it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
	The U.S. Patent discloses and extending therefrom; a display screen; sensing means for generating signals corresponding to a radial position of the camera assembly, relative to an axis of the cannula tube; wherein an image control system operable to receive image data from the camera assembly and generate corresponding images for display on the display screen; and means for presenting images obtained from the camera assembly on the display in an initial preferred orientation, and for rotating the image, in response to rotation of the camera assembly radially relative to the cannula tube, to continue to present an image of the surgical space in the initial preferred orientation.
Chatenever discloses and extending therefrom ([0054 and Fig. 3] An image sensor 30 is rotatably mounted to the endoscope frame (not shown). Image sensor 30 center point 104 may be located on optical axis 106 of the image forwarding system of the endoscope or optical axis 106 may be redirected by prisms through center point 104.); a display screen ([0059 and Fig. 3] video display 52); sensing means for generating signals corresponding to a radial position of the camera assembly, relative to an axis of the cannula tube ([0055] A first inertial sensor 40 for sensing rotation of the camera around the y-axis, i.e. rotation in the x-z plane, is rotatably mounted to the frame. In a similar manner a second inertial sensor 42 for sensing rotation of the camera around the z-axis 32, i.e. rotation in the x,y plane, may be rotatably mounted to the frame. Both sensors 40 and 42 are in a fixed spatial relationship and rotate with image sensor 30. Most conveniently, the sensor(s) is directly bonded to image sensor 30. A rotational driver 118 can serve to rotate inertial sensors 40, 42 and image sensor 30.); wherein an image control system operable to receive image data from the camera assembly and generate corresponding images for display on the display screen ([0059] Microprocessor 124 operates on the signal provided from image sensor 30 and thus in effect can be considered to apply a signal to a video driver 136 that in turn provides a signal to drive a video display 52.); and means for presenting images obtained from the camera assembly on the display in an initial preferred orientation, and for rotating the image, in response to rotation of the camera assembly radially relative to the cannula tube, to continue to present an image of the surgical space in the initial preferred orientation ([0061] In yet another embodiment of this aspect of present invention, the surgeon may apply a rotational offset to the display image. In this case the surgeon has a preferred viewing angle of the surgical site. The rotational offset is an external value stored by the microprocessor that compensates for angular rotation of the image sensor back to the surgeon's preferred viewing angle. In still another embodiment, both accelerometers and gyros may be employed. [0062] FIG. 20 illustrates yet a further embodiment of the present invention in which an image analysis unit 2000 is used to compute a rotation signal 2002 for being applied to the image rotator for rotating the image. Image analysis unit compares the signals representative of a first image 2004 with the signals representative of a second image 2006 to determine whether any image rotation has occurred, and then uses this information to generate a compensating rotation signal 2002. In order to accomplish this, one or more reference points 2008, 2010 are located in first image 2004. Such reference points may comprise, for example, bright spots, dark spots, spots having a particular color, shapes, etc. The reference points 2008', 2010' are then located in second image 2006, and image analysis unit 2000 determines whether any rotation has taken place (indicated by arrows 2012). If such rotation has taken place, image analysis unit 2000 computes an appropriate rotation signal 2002 to compensate therefore. [0063] FIG. 21 illustrates yet a further embodiment of the present invention in which a machine vision system is used to compute a rotation signal 2100 for being applied to the image rotator for rotating the image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the teachings of Chatenever to have incorporate the different computations of the rotation signals by the machine vision system and the image analysis unit in order to improve the re-orientation of the images obtained by the endoscope.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/538,244 in view of Chatenever et al. (Hereafter, “Chatenever”) [US 2005/0027167 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 5 below.
This is a provisional nonstatutory double patenting rejection.
Table 5: Instant Application No. 16/706,530 vs. Co-pending Application No. 17/538,244
Instant Application No. 16/706,530 Claims (Difference Emphasis Added)
Co-pending Application No. 17/538,244 Claims (Difference Emphasis Added)
14. A method of imaging a surgical field, said method comprising the steps of: providing a cannula system for accessing a surgical field, said cannula comprising: a cannula comprising a cannula tube with a proximal end and a distal end and a lumen extending from the proximal end to the distal end; and a camera assembly secured to the proximal end of the cannula, with a portion of the camera assembly overhanging the lumen and extending into the lumen or a cylindrical space defined by the lumen of the cannula tube and extending therefrom; a display screen; sensing means for generating signals corresponding to a radial position of the camera assembly, relative to an axis of the cannula tube; and means for presenting images obtained from the camera assembly on the display in an initial preferred orientation, and for rotating the image, in response to rotation of the camera assembly radially relative to the cannula tube, to continue to present an image of the surgical space in the initial preferred orientation.
1. A method of accessing a blood mass in the brain in a surgical field within the brain, said method comprising the steps of: providing a cannula system comprising a cannula and camera assembly, the cannula comprising a cannula tube with a proximal end and a distal end and a lumen extending from the proximal end to the distal end, the camera assembly comprising an imaging sensor and a lens and a prism; inserting the cannula through a hole in the skull into the patient's brain until the distal end of the cannula is sufficiently close to the surgical field; and positioning the camera assembly so that the camera assembly is secured to the proximal end of the cannula, with a portion of the camera assembly overhanging the lumen and extending into the lumen or a cylindrical space defined by the lumen of the cannula tube and extending therefrom; and operating the camera assembly to obtain images of the surgical field obtained through the lumen.


Some of the differences in the claim limitations in the co-pending application are narrower than the instant application and thus, it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the co-pending application.
The co-pending application fails to explicitly disclose a method of imaging a surgical field, providing a cannula system for accessing a surgical field, a display screen; sensing means for generating signals corresponding to a radial position of the camera assembly, relative to an axis of the cannula tube; and means for presenting images obtained from the camera assembly on the display in an initial preferred orientation, and for rotating the image, in response to rotation of the camera assembly radially relative to the cannula tube, to continue to present an image of the surgical space in the initial preferred orientation.
Chatenever discloses a method of imaging a surgical field, providing a cannula system for accessing a surgical field ([Abstract] An apparatus and technique for compensating the display of an image obtained from a video camera system associated with an endoscope as it is moved through various orientations are described.), a display screen ([0059 and Fig. 3] video display 52); sensing means for generating signals corresponding to a radial position of the camera assembly, relative to an axis of the cannula tube ([0055] A first inertial sensor 40 for sensing rotation of the camera around the y-axis, i.e. rotation in the x-z plane, is rotatably mounted to the frame. In a similar manner a second inertial sensor 42 for sensing rotation of the camera around the z-axis 32, i.e. rotation in the x,y plane, may be rotatably mounted to the frame. Both sensors 40 and 42 are in a fixed spatial relationship and rotate with image sensor 30. Most conveniently, the sensor(s) is directly bonded to image sensor 30. A rotational driver 118 can serve to rotate inertial sensors 40, 42 and image sensor 30.); and means for presenting images obtained from the camera assembly on the display in an initial preferred orientation, and for rotating the image, in response to rotation of the camera assembly radially relative to the cannula tube, to continue to present an image of the surgical space in the initial preferred orientation ([0061] In yet another embodiment of this aspect of present invention, the surgeon may apply a rotational offset to the display image. In this case the surgeon has a preferred viewing angle of the surgical site. The rotational offset is an external value stored by the microprocessor that compensates for angular rotation of the image sensor back to the surgeon's preferred viewing angle. In still another embodiment, both accelerometers and gyros may be employed. [0062] FIG. 20 illustrates yet a further embodiment of the present invention in which an image analysis unit 2000 is used to compute a rotation signal 2002 for being applied to the image rotator for rotating the image. Image analysis unit compares the signals representative of a first image 2004 with the signals representative of a second image 2006 to determine whether any image rotation has occurred, and then uses this information to generate a compensating rotation signal 2002. In order to accomplish this, one or more reference points 2008, 2010 are located in first image 2004. Such reference points may comprise, for example, bright spots, dark spots, spots having a particular color, shapes, etc. The reference points 2008', 2010' are then located in second image 2006, and image analysis unit 2000 determines whether any rotation has taken place (indicated by arrows 2012). If such rotation has taken place, image analysis unit 2000 computes an appropriate rotation signal 2002 to compensate therefore. [0063] FIG. 21 illustrates yet a further embodiment of the present invention in which a machine vision system is used to compute a rotation signal 2100 for being applied to the image rotator for rotating the image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the teachings of Chatenever to have incorporate the different computations of the rotation signals by the machine vision system and the image analysis unit in order to improve the re-orientation of the images obtained by the endoscope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chatenever et al. (Hereafter, “Chatenever”) [US 2005/0027167 A1].
In regards to claim 1, Chatenever discloses a cannula system for accessing a surgical field ([Abstract] An apparatus and technique for compensating the display of an image obtained from a video camera system associated with an endoscope as it is moved through various orientations are described.), said cannula comprising: a cannula comprising a cannula tube with a proximal end and a distal end and a lumen extending from the proximal end to the distal end [Fig. 3 and 5]; and a camera assembly secured to the proximal end of the cannula, with a portion of the camera assembly overhanging the lumen and extending into the lumen or a cylindrical space defined by the lumen of the cannula tube and extending therefrom ([0054 and Fig. 3] An image sensor 30 is rotatably mounted to the endoscope frame (not shown). Image sensor 30 center point 104 may be located on optical axis 106 of the image forwarding system of the endoscope or optical axis 106 may be redirected by prisms through center point 104.); a display screen ([0059 and Fig. 3] video display 52); sensing means for generating signals corresponding to a radial position of the camera assembly, relative to an axis of the cannula tube ([0055] A first inertial sensor 40 for sensing rotation of the camera around the y-axis, i.e. rotation in the x-z plane, is rotatably mounted to the frame. In a similar manner a second inertial sensor 42 for sensing rotation of the camera around the z-axis 32, i.e. rotation in the x,y plane, may be rotatably mounted to the frame. Both sensors 40 and 42 are in a fixed spatial relationship and rotate with image sensor 30. Most conveniently, the sensor(s) is directly bonded to image sensor 30. A rotational driver 118 can serve to rotate inertial sensors 40, 42 and image sensor 30.); wherein an image control system operable to receive image data from the camera assembly and generate corresponding images for display on the display screen ([0059] Microprocessor 124 operates on the signal provided from image sensor 30 and thus in effect can be considered to apply a signal to a video driver 136 that in turn provides a signal to drive a video display 52.); and means for presenting images obtained from the camera assembly on the display in an initial preferred orientation, and for rotating the image, in response to rotation of the camera assembly radially relative to the cannula tube, to continue to present an image of the surgical space in the initial preferred orientation ([0061] In yet another embodiment of this aspect of present invention, the surgeon may apply a rotational offset to the display image. In this case the surgeon has a preferred viewing angle of the surgical site. The rotational offset is an external value stored by the microprocessor that compensates for angular rotation of the image sensor back to the surgeon's preferred viewing angle. In still another embodiment, both accelerometers and gyros may be employed. [0062] FIG. 20 illustrates yet a further embodiment of the present invention in which an image analysis unit 2000 is used to compute a rotation signal 2002 for being applied to the image rotator for rotating the image. Image analysis unit compares the signals representative of a first image 2004 with the signals representative of a second image 2006 to determine whether any image rotation has occurred, and then uses this information to generate a compensating rotation signal 2002. In order to accomplish this, one or more reference points 2008, 2010 are located in first image 2004. Such reference points may comprise, for example, bright spots, dark spots, spots having a particular color, shapes, etc. The reference points 2008', 2010' are then located in second image 2006, and image analysis unit 2000 determines whether any rotation has taken place (indicated by arrows 2012). If such rotation has taken place, image analysis unit 2000 computes an appropriate rotation signal 2002 to compensate therefore. [0063] FIG. 21 illustrates yet a further embodiment of the present invention in which a machine vision system is used to compute a rotation signal 2100 for being applied to the image rotator for rotating the image.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the different embodiments of Chatenever to have incorporate the different computations of the rotation signals by the machine vision system and the image analysis unit in order to improve the re-orientation of the images obtained by the endoscope.

In regards to claim 2, the limitations of claim 1 has been addressed. Chatenever discloses wherein the means for presenting images comprises: the image control system is configured to receive input from a user indicating that the camera assembly is in a first radial position relative to the cannula tube and display an image received from the camera assembly of the surgical field in an initial orientation corresponding to said first radial position on the display screen ([0061] In yet another embodiment of this aspect of present invention, the surgeon may apply a rotational offset to the display image. In this case the surgeon has a preferred viewing angle of the surgical site. The rotational offset is an external value stored by the microprocessor that compensates for angular rotation of the image sensor back to the surgeon's preferred viewing angle. In still another embodiment, both accelerometers and gyros may be employed.), and thereafter receive signals from the sensors corresponding to the radial position of the camera assembly, and determine that the camera assembly is in a second radial position relative to the cannula tube and receive a second image from the camera assembly, and, based on this determination, rotate the second image presented on the display screen to present the second image in the initial orientation ([0062] FIG. 20 illustrates yet a further embodiment of the present invention in which an image analysis unit 2000 is used to compute a rotation signal 2002 for being applied to the image rotator for rotating the image. Image analysis unit compares the signals representative of a first image 2004 with the signals representative of a second image 2006 to determine whether any image rotation has occurred, and then uses this information to generate a compensating rotation signal 2002. In order to accomplish this, one or more reference points 2008, 2010 are located in first image 2004. Such reference points may comprise, for example, bright spots, dark spots, spots having a particular color, shapes, etc. The reference points 2008', 2010' are then located in second image 2006, and image analysis unit 2000 determines whether any rotation has taken place (indicated by arrows 2012). If such rotation has taken place, image analysis unit 2000 computes an appropriate rotation signal 2002 to compensate therefore.).

In regards to claim 3, the limitations of claim 1 has been addressed. Chatenever discloses wherein: the sensing means comprises an accelerometer assembly ([0056] In the case where inertial sensors 40 and 42 are accelerometers, two signals for each sensor corresponding to y-axis and z-axis accelerometer outputs, respectively, are applied through a multiplexer 120 to an A/D converter 122.) operable to provide a signal corresponding to radial motion of the camera about a plane defined by the mounting structure or proximal edge of the cannula tube ([0057] Microprocessor 124 interprets the feedback signal to determine whether further accelerometer rotation is required. As a result, image sensor 30 is rotated about its optical axis so that upright axis 34 is re-aligned with the direction of gravity.).

In regards to claim 4, the limitations of claim 1 has been addressed. Chatenever discloses wherein: the sensing means comprises an accelerometer assembly ([0056] In the case where inertial sensors 40 and 42 are accelerometers, two signals for each sensor corresponding to y-axis and z-axis accelerometer outputs, respectively, are applied through a multiplexer 120 to an A/D converter 122.) operable to provide a signal corresponding to radial motion of the camera about a plane perpendicular to the long axis of the cannula tube ([0057] Microprocessor 124 interprets the feedback signal to determine whether further accelerometer rotation is required. As a result, image sensor 30 is rotated about its optical axis so that upright axis 34 is re-aligned with the direction of gravity.).

In regards to claim 5, the limitations of claim 1 has been addressed. Chatenever discloses wherein: the sensing means comprises an encoder operable to provide a signal corresponding to the radial position of the camera relative to the cannula tube ([0064] Received at step 208 is the output of the encoder. This output is converted into an equivalent encoder rotational angle at step 210 and compared with the image sensor rotational angle at step 212. Based upon this comparison the microprocessor determines if further image sensor rotation is required.).

In regards to claim 7, the limitations of claim 1 has been addressed. Chatenever discloses wherein: the sensing means comprises a gyroscope operable to provide a signal corresponding to motion of the camera about the plane defined by the mounting structure or proximal edge of the cannula tube ([0052] In an alternative embodiment, a single rate gyroscope (gyro) can be used as the inertial sensor 42 in FIG. 2. This embodiment obviates the need for an additional sensor 40. The gyro output is used to determine the offsetting rotational requirement. A gyro creates a signal representative of a force proportional to the angular displacement relative to its axis of rotation. The gyro does not produce such a signal if the axis of rotation is merely translated. For example, a gyro having an axis of rotation parallel to the x-axis will produce a signal indicative of a force in response to an attempt to angularly displace the axis around either the y or z orthogonal directions. Hence, a gyro in this example provides signal indicative of a force proportional to the angular displacement in the y-z plane or rotation about the x axis.).

In regards to claim 8, the limitations of claim 1 has been addressed. Chatenever discloses wherein: the sensing means comprises a gyroscope operable to provide a signal corresponding to radial motion of the camera about a plane perpendicular to the long axis of the cannula tube ([0052] In an alternative embodiment, a single rate gyroscope (gyro) can be used as the inertial sensor 42 in FIG. 2. This embodiment obviates the need for an additional sensor 40. The gyro output is used to determine the offsetting rotational requirement. A gyro creates a signal representative of a force proportional to the angular displacement relative to its axis of rotation. The gyro does not produce such a signal if the axis of rotation is merely translated. For example, a gyro having an axis of rotation parallel to the x-axis will produce a signal indicative of a force in response to an attempt to angularly displace the axis around either the y or z orthogonal directions. Hence, a gyro in this example provides signal indicative of a force proportional to the angular displacement in the y-z plane or rotation about the x axis.).

In regards to claim 10, the limitations of claim 1 has been addressed. Chatenever discloses wherein: The image control system is operable, at the selection of a user, set an initial orientation of images obtained the camera, as determined by the sensing means and as selected by a user, as an initial preferred orientation ([0061] In yet another embodiment of this aspect of present invention, the surgeon may apply a rotational offset to the display image. In this case the surgeon has a preferred viewing angle of the surgical site. The rotational offset is an external value stored by the microprocessor that compensates for angular rotation of the image sensor back to the surgeon's preferred viewing angle. In still another embodiment, both accelerometers and gyros may be employed.), and thereafter process the image obtained from the camera assembly after the camera has been rotated to a second position to present a rotated image on the display, where said rotated image is presented in the same orientation as the images presented from the cannula in the initial preferred orientation ([0062] FIG. 20 illustrates yet a further embodiment of the present invention in which an image analysis unit 2000 is used to compute a rotation signal 2002 for being applied to the image rotator for rotating the image. Image analysis unit compares the signals representative of a first image 2004 with the signals representative of a second image 2006 to determine whether any image rotation has occurred, and then uses this information to generate a compensating rotation signal 2002. In order to accomplish this, one or more reference points 2008, 2010 are located in first image 2004. Such reference points may comprise, for example, bright spots, dark spots, spots having a particular color, shapes, etc. The reference points 2008', 2010' are then located in second image 2006, and image analysis unit 2000 determines whether any rotation has taken place (indicated by arrows 2012). If such rotation has taken place, image analysis unit 2000 computes an appropriate rotation signal 2002 to compensate therefore.).

In regards to claim 11, the limitations of claim 1 has been addressed. Chatenever discloses further comprising: an input means for receiving input from the user ([0071] An external rotational offset 510 may also be input to microprocessor 504 to establish a vertical image offset view preferred by the surgeon. This manual input is used as an offset in algorithm 508. The result of the algorithm is used to drive the video display 512 to present a display image orientation corrected for the relative angular rotation requirement.).

In regards to claim 12, the limitations of claim 10 has been addressed. Chatenever discloses wherein: the image control system is operable, at the selection of a user, to rotate the image on the display to an orientation matching an orientation of an initial preferred orientation selected by a user ([0071] An external rotational offset 510 may also be input to microprocessor 504 to establish a vertical image offset view preferred by the surgeon. This manual input is used as an offset in algorithm 508. The result of the algorithm is used to drive the video display 512 to present a display image orientation corrected for the relative angular rotation requirement.).

In regards to claim 13, the limitations of claim 1 has been addressed. Chatenever discloses wherein: the image control system is further configured to receive input from a user and, in response to said input, rotate an image presented on the display so that the image presented on the display is a first rotated image rotated relative to the image received by the camera corresponding to an initial preferred orientation ([0071] An external rotational offset 510 may also be input to microprocessor 504 to establish a vertical image offset view preferred by the surgeon. This manual input is used as an offset in algorithm 508. The result of the algorithm is used to drive the video display 512 to present a display image orientation corrected for the relative angular rotation requirement.), and thereafter perform the step of receiving second images from the camera assembly rotating the second image presented on the display to present the second image in the initial preferred orientation ([0062] FIG. 20 illustrates yet a further embodiment of the present invention in which an image analysis unit 2000 is used to compute a rotation signal 2002 for being applied to the image rotator for rotating the image. Image analysis unit compares the signals representative of a first image 2004 with the signals representative of a second image 2006 to determine whether any image rotation has occurred, and then uses this information to generate a compensating rotation signal 2002. In order to accomplish this, one or more reference points 2008, 2010 are located in first image 2004. Such reference points may comprise, for example, bright spots, dark spots, spots having a particular color, shapes, etc. The reference points 2008', 2010' are then located in second image 2006, and image analysis unit 2000 determines whether any rotation has taken place (indicated by arrows 2012). If such rotation has taken place, image analysis unit 2000 computes an appropriate rotation signal 2002 to compensate therefore.).

Claim 14 lists all the same elements of claim 1, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 14.

In regards to claim 15, the limitations of claim 14 has been addressed. Chatenever discloses wherein the means for presenting images comprises: an image control system operable to receive image data from the camera assembly and generate corresponding images for display on the display screen ([0059] Microprocessor 124 operates on the signal provided from image sensor 30 and thus in effect can be considered to apply a signal to a video driver 136 that in turn provides a signal to drive a video display 52.); wherein the image control system is configured to receive input from a user indicating that the camera assembly is in a first radial position relative to the cannula tube and display an image received from the camera assembly of the surgical field in an initial orientation corresponding to said first radial position on the display screen ([0061] In yet another embodiment of this aspect of present invention, the surgeon may apply a rotational offset to the display image. In this case the surgeon has a preferred viewing angle of the surgical site. The rotational offset is an external value stored by the microprocessor that compensates for angular rotation of the image sensor back to the surgeon's preferred viewing angle. In still another embodiment, both accelerometers and gyros may be employed.), and thereafter receive signals from the sensors corresponding to the radial position of the camera assembly, and determine that the camera assembly is in a second radial position relative to the cannula tube and receive a second image from the camera assembly, and, based on this determination, rotate the second image presented on the display screen to present the second image in the initial orientation ([0062] FIG. 20 illustrates yet a further embodiment of the present invention in which an image analysis unit 2000 is used to compute a rotation signal 2002 for being applied to the image rotator for rotating the image. Image analysis unit compares the signals representative of a first image 2004 with the signals representative of a second image 2006 to determine whether any image rotation has occurred, and then uses this information to generate a compensating rotation signal 2002. In order to accomplish this, one or more reference points 2008, 2010 are located in first image 2004. Such reference points may comprise, for example, bright spots, dark spots, spots having a particular color, shapes, etc. The reference points 2008', 2010' are then located in second image 2006, and image analysis unit 2000 determines whether any rotation has taken place (indicated by arrows 2012). If such rotation has taken place, image analysis unit 2000 computes an appropriate rotation signal 2002 to compensate therefore.). inserting the distal end of the cannula tube a surgeon will insert the distal end of the cannula tube into the body of a patient, through an opening, to place the distal end of the cannula tube proximate tissue in the surgical field ([0003] An endoscope is an elongated tubular structure that is inserted into body cavities to examine them. The endoscope includes a telescope with an objective lens at its distal end. The telescope includes an image-forwarding system.); placing the camera at a first radial location relative to the opening ([Fig. 3] the image sensor 30 is located at the opening to the endoscope); provide input to the image control system through an input means, indicating that said first radial position is a first radial position ([0055] A first inertial sensor 40 for sensing rotation of the camera around the y-axis, i.e. rotation in the x-z plane, is rotatably mounted to the frame. In a similar manner a second inertial sensor 42 for sensing rotation of the camera around the z-axis 32, i.e. rotation in the x,y plane, may be rotatably mounted to the frame. Both sensors 40 and 42 are in a fixed spatial relationship and rotate with image sensor 30. Most conveniently, the sensor(s) is directly bonded to image sensor 30. A rotational driver 118 can serve to rotate inertial sensors 40, 42 and image sensor 30.); operating the control system to present an image of the surgical field in an initial orientation corresponding to the first radial position on the display screen ([0061] In yet another embodiment of this aspect of present invention, the surgeon may apply a rotational offset to the display image. In this case the surgeon has a preferred viewing angle of the surgical site. The rotational offset is an external value stored by the microprocessor that compensates for angular rotation of the image sensor back to the surgeon's preferred viewing angle. In still another embodiment, both accelerometers and gyros may be employed.); operating the control system to receive input from the sensors which are indicative of the radial position of the camera; rotating the camera to a second radial position about the axis of the cannula tube; operating the control system to determine the rotation of the camera about the axis of the cannula tube; and operating the control system to rotate the displayed image to maintain the image in the preferred initial orientation ([0062] FIG. 20 illustrates yet a further embodiment of the present invention in which an image analysis unit 2000 is used to compute a rotation signal 2002 for being applied to the image rotator for rotating the image. Image analysis unit compares the signals representative of a first image 2004 with the signals representative of a second image 2006 to determine whether any image rotation has occurred, and then uses this information to generate a compensating rotation signal 2002. In order to accomplish this, one or more reference points 2008, 2010 are located in first image 2004. Such reference points may comprise, for example, bright spots, dark spots, spots having a particular color, shapes, etc. The reference points 2008', 2010' are then located in second image 2006, and image analysis unit 2000 determines whether any rotation has taken place (indicated by arrows 2012). If such rotation has taken place, image analysis unit 2000 computes an appropriate rotation signal 2002 to compensate therefore.).

In regards to claim 16, the limitations of claim 15 has been addressed. Chatenever discloses wherein the initial orientation refers to the image obtained upon a first placement of the cannula ([0062] Image analysis unit compares the signals representative of a first image 2004 with the signals representative of a second image 2006 to determine whether any image rotation has occurred, and then uses this information to generate a compensating rotation signal 2002. In order to accomplish this, one or more reference points 2008, 2010 are located in first image 2004.).

In regards to claim 17, the limitations of claim 15 has been addressed. Chatenever discloses wherein the initial orientation is an orientation established after initial placement of the cannula system upon rotating the image as desired by the user to display the initial preferred orientation on the display screen ([0055] A first inertial sensor 40 for sensing rotation of the camera around the y-axis, i.e. rotation in the x-z plane, is rotatably mounted to the frame. In a similar manner a second inertial sensor 42 for sensing rotation of the camera around the z-axis 32, i.e. rotation in the x,y plane, may be rotatably mounted to the frame. Both sensors 40 and 42 are in a fixed spatial relationship and rotate with image sensor 30. Most conveniently, the sensor(s) is directly bonded to image sensor 30. A rotational driver 118 can serve to rotate inertial sensors 40, 42 and image sensor 30. [0061] In yet another embodiment of this aspect of present invention, the surgeon may apply a rotational offset to the display image. In this case the surgeon has a preferred viewing angle of the surgical site. The rotational offset is an external value stored by the microprocessor that compensates for angular rotation of the image sensor back to the surgeon's preferred viewing angle. [0062] Image analysis unit compares the signals representative of a first image 2004 with the signals representative of a second image 2006 to determine whether any image rotation has occurred, and then uses this information to generate a compensating rotation signal 2002. In order to accomplish this, one or more reference points 2008, 2010 are located in first image 2004.).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chatenever in view of Nalagatla et al. (Hereafter, “Nalagatla”) [US 11,284,890 B2].
In regards to claim 6, the limitations of claim 1 has been addressed. Chatenever fails to explicitly disclose wherein: the sensing means comprises a rheostat operable to provide a signal corresponding to the radial position of the camera relative to the tube;
Nalagatla discloses wherein: the sensing means comprises a rheostat operable to provide a signal corresponding to the radial position of the camera relative to the tube ([Col. 52] Referring again to FIGS. 15 and 83, the tool assembly 2000 comprises an actuator 10200 configured to actuate the articulation drive system of the tool assembly 2000. The actuator 10200 is rotatable about a longitudinal axis which is parallel to, or at least substantially parallel to, a longitudinal axis of the shaft 2100, for example. The actuator 10200 is operably coupled to a rheostat, for example, which is in signal communication with a controller of the handle 20. When the actuator 10200 is rotated in a first direction about its longitudinal axis, the rheostat detects the rotation of the actuator 10200 and the controller operates the electric motor to articulate the end effector 2200 in a first direction. Similarly, when the actuator 10200 is rotated in a second, or opposite, direction about its longitudinal axis, the rheostat detects the rotation of the actuator 10200 and the controller operates the electric motor to articulate the end effector 2200 in a second, or opposite, direction. In various instances, the end effector 2200 can be articulated approximately 30 degrees from a longitudinal axis in a first direction and/or articulated approximately 30 degrees from the longitudinal axis in a second, or opposite, direction, for example.);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chatenever with the detection of the rotation of the actuator of the surgical instrument by the rheostat as taught by Nalagatla in order to improve the surgical instrument.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chatenever in view of Graetzel et al. (Hereafter, “Graetzel”) [US 9,931,025 B1] in further view of Tsukashima et al. (Hereafter, “Tsukashima”) [US 2017/0332912 A1].
In regards to claim 9, the limitations of claim 1 has been addressed. Chatenever discloses wherein: the sensing means ([0052] In an alternative embodiment, a single rate gyroscope (gyro) can be used as the inertial sensor 42 in FIG. 2. This embodiment obviates the need for an additional sensor 40. The gyro output is used to determine the offsetting rotational requirement. A gyro creates a signal representative of a force proportional to the angular displacement relative to its axis of rotation. The gyro does not produce such a signal if the axis of rotation is merely translated. For example, a gyro having an axis of rotation parallel to the x-axis will produce a signal indicative of a force in response to an attempt to angularly displace the axis around either the y or z orthogonal directions. Hence, a gyro in this example provides signal indicative of a force proportional to the angular displacement in the y-z plane or rotation about the x axis.).
Graetzel discloses wherein: the sensing means comprises ([Col. 13] Though two fiducial markers and two motion cameras are shown in FIG. 6C, other embodiments may include any other number of fiducial markers coupled to the endoscope and/or motion cameras to track the fiducial markers.).
Tsukashima discloses wherein: the sensing means comprises neuronavigation markers, which, together with a neuronavigation system are operable to provide a signal corresponding to radial motion of the camera about the cannula tube ([0028 and Fig. 12] neuro-navigation markers are known to be incorporated on the cannula in a surgical system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chatenever’s teachings of the signalling of the rotational offset by the inertial sensor with the use of markers on the motion cameras in the surgical system as taught by Graetzel and the use of a neuronavigational system on a cannula as taught by Tsukashima in order to improve the control and calibration of endoscopes and to improve surgery through the improvements on the surgical instruments.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/             Primary Examiner, Art Unit 2482